DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12, 20-24, and 32-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Ramachandran et al (EP2721876).
1. (Cancelled).

2. (Cancelled).

3. (Cancelled).

4. (Cancelled).

5. (Cancelled).

6. (Cancelled).
Regarding claim 7, Ramachandran  discloses a wireless communication method (Abstract: “Method and Apparatus”), comprising:
receiving, by a communication node (Figure 1, 116 and [056], “UE 510”), a system information block (SIB) that includes information about a plurality of Radio Access Technologies RATs ([0056] states that “the UE 510 may obtain, receive, and/or collect a SIB type 1 – “SIB1” – message comprising at least one cell selection parameter … at least one cell reselection parameter, such as cell reselection criteria), wherein the information includes 
a first carrier priority value and a first threshold value of a serving frequency associated with a RAT ([0067] discloses “serving RAT parameters” and “cell reselection parameter,”  and in [0069], “threshold” and “priority”),
a second carrier priority value and a second threshold value of a serving cell associated with the RAT ([0067] discloses “serving RAT parameters” and “threshold” and “priority” in [0069]),
an indicator to indicate existence of one or more additional RATs ([0071] wherein, the cell reselection parameter may comprise a “neighbor RAT channel parameter”),
carrier information for the one or more additional RATs ([0071] discloses “carrier frequency parameter” or DL-CarrierFreq), and
access information to access the one or more additional RATs ([0072], neighbor RAT priority parameter; and, in [0073], wherein reselection parameter may comprise  “a RAT High Threshold parameter”).
Regarding claim 8, Ramachandran  discloses the method of claim 7, wherein the indicator includes a simple indicator ([0071] wherein, the cell reselection parameter may comprise a “neighbor RAT channel parameter”), a bitmap-type indicator, or a list of one or more indicators.
Regarding claim 9, Ramachandran  discloses the method of claim 7, wherein the carrier information is included in a carrier list that includes one or more frequencies one or more priority values associated with the one or more frequencies or the one or more additional RATs, one or more carrier frequency ([0071] discloses “carrier frequency parameter” or DL-CarrierFreq) or cell radio quality thresholds, or one or more timers.
Regarding claim 10, Ramachandran  discloses the method of claim 7, wherein the carrier list is included in a container list, wherein each item in the container list relates to one RAT ([0071] wherein, the cell reselection parameter may comprise a “neighbor RAT channel parameter” and ([0071] discloses “carrier frequency parameter” or DL-CarrierFreq).
Regarding claim 11, Ramachandran  discloses the method of claim 7, wherein the access information includes a system information message for at least one RAT ([0056] states that “the UE 510 may obtain, receive, and/or collect a SIB type 1 – “SIB1” – message comprising at least one cell selection parameter … at least one cell reselection parameter, such as cell reselection criteria).
Regarding claim 12, Ramachandran  discloses the method of claim 7, wherein the RAT and the one or more additional RATs includes Narrowband Internet-of-Things (NB-IoT) technology, Global System for Mobile communications (GSM) Enhanced data rates for GSM evolution Radio Access Network (GERAN) technology, enhanced Machine-Type Communication (eMTC) technology, Long Term Evolution (LTE) technology, or Fifth Generation New Radio (5G NR) technology ([0067], default parameter set may include a list of LTE ARFCNs, an LTE RAT priority, a GERAN RAT).
13. (Cancelled).

14. (Cancelled).

15. (Cancelled).

16. (Cancelled).

17. (Cancelled).

18. (Cancelled).

19. (Cancelled).
Claim 20 contains subject matter similar to claim 7, and thus, is rejected under similar rationale. Ramachandran further discloses herein a first sensitivity to power consumption of the first type of communication nodes is lower than a second sensitivity to power consumption of the second type of communication nodes ([0069], threshold search parameter comprise threshold search parameter indicating signal threshold that governs when the UE measures lower priority cells. … ) and the second set of parameters include 
Claim 21 contains subject matter similar to claim 7, and thus, is rejected under similar rationale. Ramachandran further discloses a timer to evaluate one or more of the plurality of frequencies for a reselection process, and a third threshold to select a cell having a lower priority than a priority of a currently serving cell ([0069], cell reselection parameter comprising threshold priority search parameter indicating signal threshold when UE measures  lower priority cells. [0070] , the parameter 602 comprises a Time Reelection parameter indicating a time duration for which a qualifying inter-RAT cell reselection target may continue to qualify to be target such that cell reselection can be performed. …); and selecting one set of parameters according to a coverage condition of the communication node and/or a bandwidth condition of the communication node ([0069] and [0070], the time reselection parameter indicates a time duration for which a qualifying inter-RAT cell reselection target may continue to qualify to be target such that cell reselection can be performed: thus, select parameter according to coverage continuation, that is, the target  reselection is still good to cover or keep a good connection).
Regarding claim 22, Ramachandran  discloses the method of claim 21, wherein each set of parameters further includes any one or more of: a list of the frequencies, and a threshold value indicative of a quality of transmission that triggers a measurement ([0069] wherein, threshold priority search parameter indicating signal threshold that governs the UE measures lower priority cells. ., e.g., if the serving LTE ell drops below threshold value, the UE measures lower priority inter RAT neighbors).
Regarding claim 23, Ramachandran  discloses the method of claim 21, wherein the communication node selects one set of parameters according to the coverage condition determined based on a radio quality of the currently serving cell ([0070], the time reselection parameter indicates a time duration for which a qualifying inter-RAT cell reselection target may continue to qualify to be target such that cell reselection can be performed: thus, select parameter according to coverage continuation, that is, the target  reselection is still good to cover or keep a good connection).
Regarding claim 24, Ramachandran  discloses the method of claim 21, wherein the communication node selects one set of parameters according to the bandwidth condition by determining that the communication node is a Bandwidth reduced Low complexity (BL) communication node or a non-BL communication node ([0069] wherein, threshold priority search parameter indicating signal threshold that governs the UE measures lower priority cells. ., e.g., if the serving LTE ell drops below threshold value, the UE measures lower priority inter RAT neighbors).
25. (Cancelled).
26. (Cancelled).
27. (Cancelled).
28. (Cancelled).
29. (Cancelled).
30. (Cancelled).
31. (Cancelled).
Regarding claim 32, Ramachandran  discloses the method of claim 20, wherein the priority values associated with the frequencies for the first set of parameters indicate a priority for the frequencies for a first Radio Access Technology (RAT) that is higher than that for the frequencies for a second RAT  [0070] , the parameter 602 comprises a Time Reelection parameter indicating a time duration for which a qualifying inter-RAT cell reselection target may continue to qualify to be target such that cell reselection can be performed. …).
Regarding claim 33, Ramachandran  discloses the method of claim 20, wherein the priority values associated with the frequencies for the second set of parameters indicate a priority for the frequencies for a first Radio Access Technology (RAT) that is same as or lower than that for the frequencies for a second RAT ([0072], neighbor RAT priority parameter; and, in [0073], wherein reselection parameter may comprise  “a RAT High Threshold parameter”).
Regarding claim 34, Ramachandran  discloses the method of claim 20, wherein the threshold value for the first set of parameter indicates a first Reference Signal Received Quality (RSRQ) threshold that is larger than a second RSRQ threshold indicated for the threshold value for the second set of parameters  ([0069], cell reselection parameter comprising threshold priority search parameter indicating signal threshold when UE measures  lower priority cells).
Regarding claim 35, Ramachandran  discloses the method of claim 20, wherein the list of frequencies for the first set of parameters describe the frequencies configured for use by the communication node ([0071] discloses “carrier frequency parameter” or DL-CarrierFreq).
Regarding claim 36, Ramachandran  discloses the method of claim 20, wherein the list of frequencies for the second set of parameters comprise a factor that indicates that a part of the frequencies are configured for use by the communication node ([0071] discloses “carrier frequency parameter” or DL-CarrierFreq).
Regarding claim 37, Ramachandran  discloses the method of claim 23, wherein the coverage condition is determined to be a first Coverage Enhancement Level (CEL) in response to the radio quality being greater than a first CEL threshold, wherein the coverage condition is determined to be a second CEL in response to the radio quality being in between the first CEL threshold and a second CEL threshold, wherein the coverage condition is determined to be a third CEL in response to the radio quality being less than the second CEL threshold, and wherein the first CEL threshold is greater than the second CEL threshold ([0072], neighbor RAT priority parameter; and, in [0073], wherein reselection parameter may comprise  “a RAT High Threshold parameter”).
Regarding claim 38, Ramachandran  discloses the method of claim 37, wherein the first CEL, the second CEL, and the third CEL is respectively associated with a set of parameters from the plurality of sets of parameters, and wherein the first threshold to select the first frequency having the higher priority than the priority of the serving frequency used by the communication for the sets of parameters for the first CEL and the second CEL is indicated as being not applicable ([0056] states that “the UE 510 may obtain, receive, and/or collect a SIB type 1 – “SIB1” – message comprising at least one cell selection parameter … at least one cell reselection parameter, such as cell reselection criteria).
Regarding claim 39, Ramachandran  discloses the method of claim 21, wherein each of the plurality of sets of parameters is associated with a different Coverage Enhancement Level (CEL) ([0069] wherein, threshold priority search parameter indicating signal threshold that governs the UE measures lower priority cells. ., e.g., if the serving LTE ell drops below threshold value, the UE measures lower priority inter RAT neighbors)..
Regarding claim 40, Ramachandran  discloses the method of claim 39, wherein the priority values associated with the frequencies for a first set of parameters for a first CEL indicate a priority for the frequencies for a first Radio Access Technology (RAT) that is higher than that for the frequencies for a second RAT, wherein the priority values associated with the frequencies for a second set of parameters for a second CEL indicate a priority for the frequencies for a first RAT that is same as that for the frequencies for a second RAT, and wherein the priority values associated with the frequencies for a third set of parameters for a third CEL indicate a priority for the frequencies for a first RAT that is higher than that for the frequencies for a second RAT ([0069] wherein, threshold priority search parameter indicating signal threshold that governs the UE measures lower priority cells. ., e.g., if the serving LTE ell drops below threshold value, the UE measures lower priority inter RAT neighbors).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8964685 to Smith et al: Managing and monitoring allocation of RF spectrum resources based on time, space and frequency.
US 20200344630 to Jha et al: Managing new radio (NR) communication in an electronic device, including receiving, from a base station, configuration information for an event B1-NR measurement, indicating a trigger threshold value for triggering the electronic device to transmit a B1-NR measurement report.
US 20200329380 to Persaud et al: A transceiver receives or transmits a signal using the antenna circuitry on a chosen channel of a portion of a radio spectrum. The portion of the radio spectrum is divided into one or more channels including the chosen channel each occupying a bandwidth of the portion of the radio spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644